DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 21, 26, 27, 32 and 37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Briffa et al (Fig. 15).
Regarding claims 21 and 32, Briffa et al (Fig. 15) discloses an amplifier circuit comprising an envelope circuitry (92’) configured to generate a target envelope signal [State Select s(n)] for a power amplifier based on a baseband transmit signal for the power amplifier (162a, 162b), a voltage source circuitry (the element generating a set of voltages V1s, V2s, V3s, V4s) configured to generate a set of supply voltages (V1s, V2s, V3s, V4s), and a plurality of selector circuitries (switches) and wherein each selector circuitry (left most four switches or right most four switches) is coupled to a different amplifier (right most four switches are coupled to the power amplifier 162a and left most four switches are coupled to the power amplifier 162b) and is configured to select a supply voltage among the set of supply voltages (V1s, V2s, V3s, V4s) for a corresponding power amplifier (left V1 to left V4 for the power amplifier 162b and right V1 to right V4 for the power amplifier 162a) based on the target envelope signal [State Select s(n)] for the corresponding power amplifier.    

Regarding claims 27 and 37, Briffa et al (Fig. 15) further comprising a predistortion circuitry (Linearization DPD) configured to modify voltage drops on a power distribution network (the connection between the element 92’ to the power supply terminals of the power amplifiers 162a and 162b) that distributes the supply voltages (V1s, V2s, V3s, V4s) to the power amplifiers (162a, 162b).

Allowable Subject Matter
Claims 22-25, 28-31, 33-36 and 38 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Henry Choe whose telephone number is (571) 272-1760.  
               /HENRY CHOE/              Primary Examiner, Art Unit 2843   
#2667